DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on Oct. 21, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7 is/are objected to because of the following informalities:  grammatical error and ordering of words relative to Tc/Tmax.
In claim 7, it appears the claim should read “. . . wherein a ratio of a temperature Tc at the changing point and the maximum temperature Tmax represented by Tc/Tmax is greater than or equal to 0.5”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, Applicant claims the ratio σt/σb to be less than or equal to 8.  This range does not include the range in claim 3 of σt/σb greater than or equal to 3.  Therefore the claim is indefinite.  Please amend claim 5 to include the range of claim 3.  (i.e. σt/σb greater than or equal to 3 and less than or equal to 8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa Electric Co. (JP06-100328 – hereinafter Furukawa) in view of Miyabe et al. (US 2013/0336343 – hereinafter Miyabe), Gao (US 2002/0191926) and Soljacic et al. (US 2003/0031443 – hereinafter Soljacic).  
Regarding claim 1, Furukawa (Figs. 1-4, embodiment 1, [0012]-[0018]) discloses a manufacturing method and apparatus for an optical fiber.  Furukawa discloses drawing, while heating a lower end of an optical fiber preform that is to be an optical fiber and discloses a heating furnace temperature distribution profile (corresponding to a temperature profile).  The temperature profile illustrated for embodiment 1 illustrates a temperature of the heating furnace increases from an upper end of the furnace body to a maximum temperature Tmax (i.e. at center of the heater) then decreases from the center of the heater (i.e. an upstream side of the heating furnace) toward a downstream side (i.e. lower end of the furnace).    Furukawa ([0015] and Fig. 2) further discloses the temperature profile has a changing point which the temperature decreases more steeply on the downstream side from a position where the maximum temperature is reached due to cooling and discloses ([0016]) fiber-drawing with the temperature profile of the heating furnace of embodiment 1 the variation of the diameter of the fiber was improved.  Therefore, the fiber-drawing disclosed by Furukawa (Embodiment 1 and Fig. 2) provides for the temperature profile has a changing point at which the temperatures decreases more steeply on the downstream side from a position where the maximum temperature is reached.  Furukawa fails to disclose the optical fiber preform having a core consisting of silica glass containing a rare earth element compound.  However, Miyabe ([0021]-[0027]) discloses an optical fiber manufactured from an optical fiber preform ([0027]) by drawing, the optical fiber preform having a core made of silica glass in which Yb (corresponding to a rare earth element) and aluminum, and using a fiber drawing technique for ordinary fibers can be adopted ([0024]).  Therefore, based on the additional teachings of Miyabe, it would be obvious to a person having ordinary skill in the art, the optical fiber preform of Miyabe having a core consisting of silica glass containing a rare earth element could be drawn by a fiber drawing technique with the temperature profile disclosed by Furukawa to provide for an optical fiber having a reduced optical fiber diameter variability.  The combination of Furukawa in view of Miyabe provides for drawing of an optical fiber from an optical fiber preform having a core consisting of silica glass containing a rare earth element compound.  
Furukawa and Miyabe fails to specifically state at the maximum temperature Tmax a temperature of the silica glass is higher than or equal to a glass transition temperature and the silica glass is in a single phase.  However, Gao ([0053] and Fig. 8) discloses drawing an optical fiber preform through a furnace by heating to a temperature between its glass transition temperature and its melting point and Soljacic ([0186]) discloses drawing for thermal stability drawing at temperatures at temperatures at least 80 degrees C higher than a crystallization temperature/glass transition temperature.  Therefore, based on the additional teachings of Gao, it would be obvious to a person having ordinary skill in the art, the drawing of an optical fiber preform should be performed at a temperature of the silica glass at temperatures at least 80 degrees C higher than a glass transition point and a melting point in order to prevent crystallization, which will provide for a silica glass in a single phase.  
Regarding claim 9, as discussed in the rejection of claim 1 above, the optical fiber preform of Miyabe is drawn by the fiber drawing technique with the temperature profile taught by Furukawa to provide for an optical fiber having a reduced optical fiber diameter variability.  Miyabe further discloses the optical fiber preform having a Yb doping concentration ranging from 0.8 wt% or more and 5.0 wt% or less.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of Furukawa in view of Miyabe, wherein the rare earth element compound is Yb and a concentration of the rare earth element ranges from 0.8 wt% to 5.0 wt%, which encompasses Applicant’s claimed range of 2.0 wt% and less than or equal to 3.1 wt%.  
Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa Electric Co. (JP06-100328 – hereinafter Furukawa) in view of Lou et al. (US 2021/0230051 – hereinafter Lou), Gao (US 2002/0191926) and Soljacic et al. (US 2003/0031443 – hereinafter Soljacic).  
Regarding claim 1, Furukawa (Figs. 1-4, embodiment 1, [0012]-[0018]) discloses a manufacturing method and apparatus for an optical fiber.  Furukawa discloses drawing, while heating a lower end of an optical fiber preform that is to be an optical fiber and discloses a heating furnace temperature distribution profile (corresponding to a temperature profile).  The temperature profile illustrated for embodiment 1 illustrates a temperature of the heating furnace increases from an upper end of the furnace body to a maximum temperature Tmax (i.e. at center of the heater) then decreases from the center of the heater (i.e. an upstream side of the heating furnace) toward a downstream side (i.e. lower end of the furnace).    Furukawa ([0015] and Fig. 2) further discloses the temperature profile has a changing point which the temperature decreases more steeply on the downstream side from a position where the maximum temperature is reached due to cooling and discloses ([0016]) fiber-drawing with the temperature profile of the heating furnace of embodiment 1 the variation of the diameter of the fiber was improved.  Therefore, the fiber-drawing disclosed by Furukawa (Embodiment 1 and Fig. 2) provides for the temperature profile has a changing point at which the temperatures decreases more steeply on the downstream side from a position where the maximum temperature is reached.  Furukawa fails to disclose the optical fiber preform having a core consisting of silica glass containing a rare earth element compound.  However, Lou [0014]-[0023]) discloses an optical fiber manufactured from an optical fiber preform and drawing the optical fiber preform in an optical fiber drawing tower, the optical fiber preform having a core made of silica glass in which Yb (corresponding to a rare earth element) (abstract and [0012]).  Therefore, based on the additional teachings of Lou, it would be obvious to a person having ordinary skill in the art, the optical fiber preform of Lou having a core consisting of silica glass containing a rare earth element could be drawn by a fiber drawing technique with the temperature profile disclosed by Furukawa to provide for an optical fiber having a reduced optical fiber diameter variability.  The combination of Furukawa in view of Lou provides for drawing of an optical fiber from an optical fiber preform having a core consisting of silica glass containing a rare earth element compound.  
Furukawa and Lou fails to specifically state at the maximum temperature Tmax a temperature of the silica glass is higher than or equal to a glass transition temperature and the silica glass is in a single phase.  However, Gao ([0053] and Fig. 8) discloses drawing an optical fiber preform through a furnace by heating to a temperature between its glass transition temperature and its melting point and Soljacic ([0186]) discloses drawing for thermal stability drawing at temperatures at temperatures at least 80 degrees C higher than a crystallization temperature/glass transition temperature.  Therefore, based on the additional teachings of Gao, it would be obvious to a person having ordinary skill in the art, the drawing of an optical fiber preform should be performed at a temperature of the silica glass at temperatures at least 80 degrees C higher than a glass transition point and a melting point in order to prevent crystallization, which will provide for a silica glass in a single phase.  
Regarding claims 9 and 10, as discussed in the rejection of claim 1 above, the optical fiber preform of Lou is drawn by the fiber drawing technique with the temperature profile taught by Furukawa to provide for an optical fiber having a reduced optical fiber diameter variability.  Lou (abstract and [0012]) further discloses the optical fiber preform having a doping concentration ranging of Yb2O3 ranging from 0.05 to 0.3 mol%, alumina ranging from 1 to 3 mol%, and phosphorous ranging from 1 to 5 mol%.  Assuming the remainder of the composition is silica, and using the ranges discussed above.  This provides for an optical fiber having a core having Yb doping concentration, Al doping concentration, and phosphorous doping concentration within Applicants claimed range.  (See table below with a sample calculation).  
Table 1:  Sample Calculation
element
MW
MOL%
MASS
WT%
Yb2O3
394.08
0.3
1.18224
1.823547
Al2O3
101.96
3
3.0588
4.718048
P2O3
109.95
5
5.4975
8.479622
SiO2
60.08
91.7
55.09336
84.97878
Total

100
64.8319
100


 Allowable Subject Matter
Claims 2-4 and 6-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Allowability of claim 5 is dependent upon fixing the 35 U.S.C. 112(b) issue with claim 5 discussed above.
The following is a statement of reasons for the indication of allowable subject matter are discussed below.
Regarding claim 2, the prior art fails to disclose or fairly suggest the claimed temperature profile of the heating furnace causes a cooling rate to be maximized at a temperature at which separation occurs into a plurality of liquid phases that respectively has a different composition between the rare earth element and a pure silica glass in an equilibrium state.  
Regarding claims 3-4, the prior art fails to disclose or fairly suggest the a ratio σt/σb to be greater than or equal to 2, as claimed in claim 3 and greater than or equal to 3, as claimed in claim 4.  
Regarding claim 6, the prior art fails to disclose or fairly suggest the claimed dispersion of σt in combination with claim 1.
Regarding claims 7-8, the prior art fails to disclose or fairly suggest the claimed ratio of Tc/Tmax combined with claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741